                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                              )
ERIC DERELL BARNES,                           )
                                              )
       Petitioner,                            )
                                              )
             v.                               )         Civil Action No. 19-12052-JCB
                                              )
UNITED STATES PAROLE                          )
COMMISSION,                                   )
                                              )
       Respondent.                            )
                                              )

                                                  ORDER

                                          December 9, 2019

Boal, M.J.

       On October 2, 2019, Eric Derell Barnes, an inmate in custody at FMC Devens, filed a

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. Docket No. 1. Since that time,

the undersigned has twice ordered that he either submit the $5.00 filing fee or move for leave to

proceed in forma pauperis. See Docket Nos. 3, 4.

       On November 27, 2019, Barnes filed a letter with the court stating that he had already paid

the filing fee in this case. Docket No. 5. The Clerk’s Office records indicate that on August 20,

2019, Barnes paid the filing fee in a different case. See Barnes v. Spaulding, No. 19-11745-RGS,

Docket No. 4. The court has no record of any other payment from Barnes. He must either pay the

$5.00 filing fee or move for leave to proceed in forma pauperis in every habeas action that he

initiates in the district court. See 28 U.S.C. §§ 1914(a), 1915.




                                                    1
       Accordingly, the undersigned hereby orders as follows:

       1.      Within 21 days of this Order, Barnes shall either (1) pay the $5.00 filing fee in this

case; or (2) file a motion to proceed in forma pauperis, that is, file an application to proceed in

district court without prepaying fees or costs accompanied by a certified prison account statement.

Failure of the Petitioner to comply with this directive may result in dismissal of this action.

       2.       The Respondent shall file an answer or other responsive pleading within 21 days of

either (1) the Petitioner’s payment of the $5.00 filing fee in this case; or (2) this Court’s granting of

a motion to proceed in forma pauperis.



                                                        SO ORDERED.

                                                        /s/ Jennifer C. Boal____________
                                                        JENNIFER C. BOAL
                                                        United States Magistrate Judge




                                                    2
